DETAILED ACTION
Claims 1-5 are considered in this office action. Claims 1-5 are pending examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2019 and 02/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4: “wherein the planning includes” should read “wherein the estimating includes”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "safe" in claim 5 is a relative term which renders the claim indefinite.  The term "safe" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, a path may be “safe” in one person’s opinion but not another’s.
Regarding claim 5, to facilitate compact prosecution, the examiner interprets “planning a safe movement path” as “planning a movement path”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	On January 7, 2019, the USPTO released new examination guidelines for determining whether a
claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-
statutory subject matter if it does not fall within one of the four statutory categories of invention (step
1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract
idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not


Step 1: Applicant’s independent claim 1 is directed toward a method. Therefore, it can be seen
that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim 1 recites the abstract idea generating a three-dimensional (3D) interior area for an interior based on sensing data obtained by sensing the interior which comprises “Mental Processes”. For example, a person can sense or observe a three-dimensional indoor area and, based on the information that is gathered or sensed by the person, create a mental representation of the 3D area.
	Applicant’s independent claim 1 also recites the abstract idea generating a first map of the 3D interior area based on a first area including a first obstacle in the entire area of the 3D interior area…wherein the first obstacle is permanently located in the interior which comprises “Mental Processes”. For example, a person can mentally consider the 3D area they have a mental representation of as discussed above and, from such consideration, create a mental map based on an area in the 3D area. Further, a person is capable of mentally accounting for and including one or more permanent objects, i.e. one or more permanent obstacles, in the map.  
	Applicant’s independent claim 1 also recites the abstract idea generating a second map of the 3D interior area based on a second area including the first obstacle and a second obstacle different from the first obstacle in the entire area…wherein the first obstacle is permanently located in the interior, and wherein the second obstacle is temporarily located in the interior which comprises “Mental Processes”. For example, a person can mentally consider the 3D area they have a mental representation of as discussed above and, from such consideration, create another mental map based on another area in the 3D area. A person is also capable of mentally accounting for and including one or more objects, i.e. one or more obstacles, in the map.  Further, whether the objects are permanently or temporarily in the area does not affect a person’s mental ability to include them in a mental map.
	Applicant’s independent claim 1 also recites the abstract idea estimating a posture of the moving apparatus which comprises “Mental Processes”. For example, a person can observe a moving apparatus and mentally make an estimation of its position or how it is oriented within a 3D area based on mental maps.
	Applicant’s independent claim 1 also recites the abstract idea planning a movement path, based on the first map and the second map which comprises “Mental Processes”. For example, a person can mentally determine a route or trajectory for a moving apparatus to follow after considering two mental maps of the 3D area that the moving apparatus is located in.

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: Claim 1 does not recite any further limitations than those recited above.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is
insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are
more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claim 1 does not recite any elements in addition to the recited abstract ideas. Thus, claim 1 does not recite any elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the limitations of claim 1 do not amount to significantly more than the judicial exception.

Test for patentability conclusion: Thus, since claim 1 is reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

Claim 2, which is dependent on claim 1, simply adds the additional “mental process” steps of extracting the first area which is an area greater than a height of the second obstacle in the entire area; and orthogonally projecting the first area to generate the first map. These limitations do not 
Claim 3, which is dependent on claim 1, simply adds the additional “mental process” steps of extracting the second area which is an area corresponding to a height of the moving apparatus from the ground in the entire area; and orthogonally projecting the second area to generate the second map. These limitations do not comprise significantly more than the recited abstract ideas in claim 1 and are thus also rejected under 35 U.S.C. 101.	
Claim 4, which is dependent on claim 1, simply adds the additional “mental process” step of estimating a location and a heading angle of the moving apparatus based on the first map, a most recently estimated posture of the moving apparatus, and an initial global map of the interior. This limitation does not comprise significantly more than the recited abstract ideas in claim 1 and is thus also rejected under 35 U.S.C. 101.
Claim 5, which is dependent on claim 1, simply adds the additional “mental process” step of planning a safe movement path on which the moving apparatus will move, based on the second map and a previously planned and previously stored movement path of the moving apparatus. This limitation does not comprise significantly more than the recited abstract ideas in claim 1 and is thus also rejected under 35 U.S.C. 101

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US PG Publication 20170344007 (hereinafter Song) in view of Zhang et al. US Patent 10571925 (hereinafter Zhang).

Regarding claim 1, Song teaches:
An indoor positioning method using a moving apparatus, the method comprising: [[Song, Para. 13] “In other words, in one aspect, the present invention provides a method for controlling the navigation of the mobile robot (i.e. moving apparatus)…the method including: …allowing the mobile robot to navigate from the departure point to the destination point by performing a position estimation operation using the acquired navigation environmental information…”]
	generating a three-dimensional (3D) interior area for an interior based on sensing data obtained by sensing the interior; [[Song, Para. 54] “The mobile robot 1 includes a sensing unit 10…The sensing unit 10 is mounted at the mobile robot and is used to sense environmental information of an external navigation environment (i.e. a 3D interior area). The sensing unit 10 includes…a LiDAR sensing unit 17 such as a three-dimensional (3D) scanner, and is operated in response to a sensing control signal from the control unit 20 to sense an external navigation environment. Various sensing devices may be used within a range of capable of acquiring navigation environment sensing information,” wherein it is interpreted that sensing a navigation environment using a 3D scanner generates a 3D area for the environment.] 
	generating a first map of the 3D interior area [[Song, Para. 61, Para. 62, Fig. 1] “As such, the grid map (i.e. first map of 3D interior) is focused only on a modeling for an environment as shown in FIG. 1(a), and thus although a space or position where a dynamic obstacle as a moving obstacle frequently moves is a grid that is frequently occupied, a region corresponding to a relevant grid is indicated as a non-occupied region because there is no a static obstacle, i.e., a stationary obstacle in the relevant grid. In the case an obstacle, i.e., a static obstacle displayed on this grid map, only a fixed obstacle (i.e. a first obstacle) such as a wall is indicated as an occupied region;” also, see [0062] “Therefore, the grid map represents only whether or not the stationary obstacle (i.e. the first obstacle) exists or occupies;” also see Fig. 1 “Grid map” wherein only a fixed obstacle (the wall) is included in the map.]
generating a second map of the 3D interior area [[Song, Para. 62, Fig. 1] “Therefore, the grid map represents only whether or not the stationary obstacle exists or occupies. For this reason, there is a restriction that reflection of information regarding an actual environment is difficult, and thus it is very difficult to create a safe path to a destination using only the grid map. In view of this, the present invention utilizes an obstacle map, i.e., an environmental map including additional ambient environmental information. (i.e. obstacle map does include the stationary obstacle, or a first obstacle);” also, see Fig. 1 wherein both the same stationary obstacle (i.e. first obstacle), the wall, and a moving obstacle (i.e. second obstacle) are included in the “Obstacle map”.] and
	estimating a posture of the moving apparatus and planning a movement path, based on the first map and the second map, [[Song, Para. 136, Para. 139, Para. 59, Para. 12] “…in the navigation step S20, the control unit 20 acquires the navigation environmental information including obstacle map (i.e. the second map) information…and allows the mobile robot to navigate from the departure point to the destination point by performing a position estimation operation using the acquired navigation environmental information;” also, see [0139] “In the position estimation step S23, the control unit 20 estimates the current position of the mobile robot using the sensing information and the preset data stored in the storage unit 30;” also, see [0059] “In the meantime, the preset data that is previously stored in the storage unit 30 as described above includes grid map (i.e. the first map) information, spatial information as environmental information regarding an ambient environment where the mobile robot 1 is to navigate, i.e., grid information regarding a navigation environment,” wherein when giving the claim limitation “estimating a posture” and the reference’s “position estimation” their broadest reasonable interpretations, it is found that the reference discloses estimating a posture based on the first map and the second map; also, see [0012] “The built congestion map and the grid map can be merged to build a map reflecting a real-time environment so that a more efficient and safe path can be created by using this map,” wherein the congestion map is based on the obstacle map (see Zhang, Para. 12), and thus, the path in the reference is planned based on both the grid map (i.e. the first map) and the obstacle map (i.e. second map).] 
wherein the first obstacle is permanently located in the interior, [[Song, Para. 62] “Therefore, the grid map represents only whether or not the stationary obstacle (i.e. the first obstacle) exists or and
wherein the second obstacle is temporarily located in the interior. [[Song, Para. 63] “Thus, the obstacle map is focused on whether or not a dynamic obstacle (i.e. the second obstacle), i.e., a moving obstacle indicating a moving operation passes through a specific region, and a human is also classified as the dynamic obstacle…,” wherein it is interpreted that a dynamic obstacle, or a moving obstacle indicating a moving operation that passes through a specific region, is temporarily located in the interior.]
But Song does not explicitly disclose generating a first map of the 3D interior area based on a first area and generating a second map of the 3D interior area based on a second area.
However, Zhang teaches:
	generating a first map of the 3D interior area based on a first area and generating a second map of the 3D interior area based on a second area. [[Zhang, Col. 33; Lines 33-51] “The monocular-auxiliary sensor equipped robot 1925 can build a descriptive point cloud 1945 of the obstacles in room 1900 enabling the robot 1925 to circumnavigate obstacles and self-localize within room 1900…As depicted schematically in FIG. 19, descriptive point cloud 1945 includes coordinates and feature descriptors corresponding to the feature points 1901, 1911, 1941, 1951, 1922 of room 1900. Monocular-auxiliary sensor prepares an occupancy map 1955 by reprojecting feature points 1901, 1911, 1941, 1951, 1922 onto a 2D layer corresponding to the floor (i.e. prepares a first map based on a first area) of the room 1900. In some implementations, second and possibly greater occupancy maps are created at differing heights (i.e. at least a second map based on a second area is created) of the robot 1925…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as disclosed by Song to include the teachings of Zhang to generate a first map of the 3D interior area based on a first area and 

Regarding claim 2, the combination of Song and Zhang teach the method of claim 1 as outlined above.
Zhang further teaches:
extracting the first area which is an area greater than a height of the second obstacle in the entire area; [[Zhang, Col. 29; Lines 24-26, Col. 13; Lines 36-40] “The occupancy grid map can be a plane oriented substantially perpendicular to the direction of gravity. Each layer has a specific height;” also, see [Col. 13; Lines 36-40] “The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features,” wherein it is interpreted that heights intersecting extracted features include the height that intersects feature points 1901, 1911, 1941, 1951, the highest feature points in room 1900 of Fig. 19. In which case this specific height, or area, must be an area greater than a height of any dynamic, or second, obstacle in the area, for example a movable furniture as shown in Fig. 22.] and
orthogonally projecting the first area to generate the first map. [[Zhang, Col. 13; Lines 36-40, Col. 29; Lines 24-26, Col. 31; Lines 2-7, Col. 33; Lines 44-47, Fig. 19] “The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features;” also, see [Col. 29; Lines 24-26] “The occupancy grid map can be a plane oriented substantially perpendicular to (i.e. orthogonal to/ lying at a right angle to) the direction of gravity;” also, see [Col. 31; Lines 2-7] “In one implementation, an initial hybrid point grid representation is created from a descriptive point cloud a coordinate frame where z-axis is along the gravity direction;” also, see [Col. 33; Lines 44-47] “Monocular-auxiliary sensor prepares an occupancy map 1955 by reprojecting feature points…onto a 2D layer (i.e. a plane substantially perpendicular to the direction of gravity) corresponding to the floor of the room 1900;” also, see Fig. 19, wherein occupancy map 1955 is prepared by orthogonally projecting feature points 1901, 1911, 1941, 1951, 1922 onto a 2D layer corresponding to the floor of the room 1900.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as disclosed by Song to include the teachings of Zhang to extract a first area which is an area greater than a height of the second obstacle in the entire area; and orthogonally projecting the first area to generate the first map. The modification would have been obvious because it enables the robot “to track its own location and to recognize the objects that it encounters” (see Col. 4; Lines 45-47) and plan a path of travel (see Fig. 21, step 2180).

Regarding claim 3, the combination of Song and Zhang teach the method of claim 1 as outlined above.
Zhang further teaches:
extracting the second area which is an area corresponding to a height of the moving apparatus from the ground in the entire area; [[Zhang, Col. 33; Lines 47-51] “In some implementations, second and possibly greater occupancy maps (i.e. map of a second extracted area) are created at differing heights of the robot (i.e. heights of the moving apparatus from the floor) 1925, enabling the robot 1925 to navigate about the room 1900 without bumping its head into door soffits, or other obstacles above the floor.”] and 
orthogonally projecting the second area to generate the second map. [[Zhang, Col. 13; Lines 36-40, Col. 29; Lines 24-26, Col. 31; Lines 2-7, Col. 33; Lines 44-47, Fig. 19] “The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features;” also, see [Col. 29; Lines 24-26] “The occupancy grid map can be a plane oriented substantially perpendicular to (i.e. orthogonal to/ lying at a right angle to) the direction of gravity;” also, see [Col. 31; Lines 2-7] “In one implementation, an initial hybrid point grid representation is created from a descriptive point cloud using the following processing: Transform the descriptive point cloud from its original coordinate frame to a coordinate frame where z-axis is along the gravity direction;” also, see [Col. 33; Lines 44-47] “Monocular-auxiliary sensor prepares an occupancy map 1955 by reprojecting feature points…onto a 2D layer (i.e. a plane substantially perpendicular to the direction of gravity) corresponding to the floor of the room 1900;” also, see Fig. 19, wherein occupancy map 1955 is prepared by orthogonally projecting feature points 1901, 1911, 1941, 1951, 1922 onto a 2D layer corresponding to the floor of the room 1900.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as disclosed by Song to include the teachings of Zhang to extract a second area which is an area corresponding to a height of the moving apparatus from the ground in the entire area; and orthogonally projecting the second area to generate the second map. The modification would have been obvious because it enables the robot to navigate about the room without bumping its head into door soffits, or other obstacles above the floor (see Zhang, Col. 33; Lines 47-51).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhang further in view of Nakano et al. WO 2014178273 A1 (hereinafter Nakano).

Regarding claim 4, the combination of Song and Zhang teach the method of claim 1 as outlined above.
But the combination does not explicitly teach estimating a location and a heading angle of the moving apparatus based on the first map, a most recently estimated posture of the moving apparatus, and an initial global map of the interior.
However, Nakano teaches:
estimating a location and a heading angle of the moving apparatus [[Nakano, Para. 65] “Further, the control unit 11 assumes a three-dimensional grid space (x, y, θ) having two-dimensional coordinates (x, y) (i.e. location) and a traveling direction (θ) (i.e. heading angle) as parameters of the self-position…”] based on the first map, [[Nakano, Para. 5, Para. 68, Para. 89] “The map creation unit 22 creates a local map (i.e. first map) indicating the presence / absence of an obstacle in a peripheral region at a predetermined distance from the main body 1a based on the obstacle position information;” also, see [0068] “The control unit 11 calculates the likelihood in the extracted temporary self-position coordinates based on the prior probability distribution at time (t), the local map, and the global map being created…;” also, see [0089] “In step S177, the control unit 11 compares the global map (i.e. an initial global map) corresponding to the estimated self-location with the local map (i.e. first map) created from the location information of the obstacle acquired by the obstacle information acquisition unit 21, and sets the current self-location.] a most recently estimated posture of the moving apparatus, [[Nakano, Para. 31] “The self-position estimation unit 72 estimates the current self-position by adding the movement amount from the previous self-position (i.e. most recently estimated posture) to the previous self-position.”] and an initial global map of the interior. [[Nakano, Para. 65, Para. 68, Para. 89] “In step S49, the control unit 11 estimates the self position on the global map…;” also, see [0068] “The control unit 11 calculates the likelihood in the extracted temporary self-position coordinates based on the local map, and the global map being created…;” also, see [0089] “In step S177, the control unit 11 compares the global map corresponding to the estimated self-location with the local map created from the location information of the obstacle acquired by the obstacle information acquisition unit 21, and sets the current self-location…At this time, the control unit 11 can use a global map stored in the storage unit 27 in advance (i.e. an initial global map)”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as disclosed by Song and Zhang to include the teachings of Nakano. The modification to estimate a location and a heading angle of the moving apparatus based on the first map, a most recently estimated posture of the moving apparatus, and an initial global map of the interior would have been obvious because “the position of the autonomous moving body can be reliably estimated” (see Nakano, Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhang further in view of Deyle et al. US PG Publication 20200050206 (hereinafter Deyle).

Regarding claim 5, the combination of Song and Zhang teach the method of claim 1 as outlined above.
Song further teaches:
planning a [[Song, Para. 8, Para. 12] “In other words, the present invention is directed to a mobile robot (i.e. moving apparatus) that performs a safe path planning method considering a human activity area in an environment where the robot and the human co-exists together, and a control method thereof;” also, see [0012] “The built congestion map and the grid map can be merged to build a map reflecting a real-time environment so that a more efficient and safe path can be created by using this map,” wherein the congestion map is built based on the obstacle map (i.e. the second map) (see Song, Para. 12). Thus, the movement path for the mobile robot is planned based on the obstacle map, or the second map.]
But the combination does not explicitly teach based on a previously planned and previously stored movement path of the moving apparatus.
However, Deyle teaches:
and a previously planned and previously stored movement path of the moving apparatus. [[Deyle, Para. 336, Para. 340, Para. 183] “In addition to the route selection criteria noted above, routes can be selected (i.e. planned) based on additional criteria. For instance, a route can be selected based on historic (i.e. previously planned) routes (i.e. movement paths) taken by the robot 100 (i.e. moving apparatus)…In such embodiments, a set of historic routes navigated by the robot or another robot can be accessed (i.e. in memory or storage), and a route can be selected from among the set of historic routes…In some embodiments, a historic route can be selected and then modified, for instance randomly, to access a room or area that has not been visited by a robot within a threshold amount of time, to avoid one or more people, to move within a proximity of one or more people or objects, to move within a proximity of a location associated with a security event, and the like,” wherein it is interpreted that accessing a set of historic routes requires the routes to be previously stored in a storage or memory; also, see [0340] “In some embodiments, the robot 100 can select a route (for instance, based on historical routes, building information, security information, and the like) and navigate the route autonomously…;” also, see [0183] “The central system 210 can record and store data received from one or more robots 100 (i.e. can store previous movement paths of one or more robots)…” ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indoor positioning method using a moving apparatus as disclosed by Song and Zhang to include the teachings of Deyle. The modification would have been obvious because it  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571) 272-6521.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached at 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668